In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
     ___________________________

          No. 02-19-00399-CR
     ___________________________

    TERRY LEE MORRIS, Appellant

                    V.

         THE STATE OF TEXAS


  On Appeal from the 372nd District Court
         Tarrant County, Texas
        Trial Court No. 1614716R


  Before Bassel, Womack, and Wallach, JJ.
    Per Curiam Memorandum Opinion
                            MEMORANDUM OPINION

       Appellant Terry Lee Morris filed a pro se notice of appeal, acknowledging that

his guilty plea was “entered pursuant to the provisions of Article 1.15 of the Code of

Criminal Pro[c]edure[] and that the punishment assessed does not . . . exceed that

recommended by the Prosecutor and agreed to by the Defendant” but argues that his

plea was “obtained by coercion of counsel.” The trial court certification states that

this “is a plea-bargain case, and the defendant has NO right of appeal.” See Tex. R.

App. P. 25.2(a)(2), (d). The trial court’s judgment, which sets forth the terms of the

plea, supports the certification.

       We informed Appellant of our concern that we lack jurisdiction over this

appeal based on the trial court’s certification. We gave Appellant the opportunity to

file a response, which he did, but it does not show grounds for continuing this

appeal.1

       Accordingly, because the trial court’s certification indicates that Appellant has

no right of appeal, we must dismiss this appeal. See Tex. R. App. P. 25.2(a)(2), (d),

43.2(f); Chavez v. State, 183 S.W.3d 675, 680 (Tex. Crim. App. 2006); see also Cooper v.

State, 45 S.W.3d 77, 82 (Tex. Crim. App. 2001) (holding that right of appeal in plea-

bargained cases set forth in Article 44.02 of the Code of Criminal Procedure excludes

complaint that plea was involuntary).


       In his response, Appellant requests that this court appoint counsel to assist
       1

him with filing his brief. We deny the request as moot.

                                           2
                                   Per Curiam

Do Not Publish
Tex. R. App. P. 47.2(b)

Delivered: February 13, 2020




                               3